DETAILED ACTION
The amendment filed on June 22, 2022 has been entered.
Claim 3 is cancelled, claims 1-2 and 4-9 are pending, and claim 2 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP document (59-120376).
JP discloses a heat exchanger comprising:
an enclosure (Figure 2, annotated, next page) that is box-shaped; and
a heat exchanger main body through which coolant flows is obliquely installed in the enclosure,
wherein the heat exchanger main body (Figure 1) includes a header pipe 4 configured to perform supply and discharge of coolant, and a plurality of heat transfer pipes 1 connected to the header pipe 4 and disposed at predetermined intervals along a surface of part of the header pipe 4,
the header pipe 4 has an area adjacent to an inner surface of the enclosure, 
the heat exchanger further includes a seal section that is provided between the inner surface of the enclosure and the area of the header pipe 4 adjacent to the enclosure, and


    PNG
    media_image1.png
    1026
    1106
    media_image1.png
    Greyscale


the seal section is formed by a micro gap formed between the header pipe 4 and the inner surface of the enclosure.  In this respect, the seal section is read as a gap “spaced a distance from the point of contact” between the header pipe 4 and the surface of the enclosure.
Regarding claim 4, Figure 2 discloses the header pipe 4 has places to which the heat transfer pipes 1 are connected, the places each being formed in a flat surface shape.
Regarding claim 5, Figure 2 discloses the header pipe 4 has a portion formed in a curved surface shape other than the connecting places while a cross-sectional shape is formed in a quadrangular shape, and 
the seal section is provided on a curved surface section of the header pipe 1.
Regarding claim 9, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working pressure of the fluid to be employed.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP document (59-120376) in view of Hisey (2,488,627).
JP discloses all the claimed limitations except a ratio of a diameter of the heat transfer pipe 1 with respect to a diameter of the header pipe 4 at the connecting place is 0.5 or more and less than 1.
Hisey discloses a heat exchanger comprising a heat exchanger main body through which coolant flows, comprising:
the heat exchanger main body is constituted by a header 10 configured to perform supply and discharge of coolant, and a plurality of heat transfer pipes 1 connected to the header 4 and disposed at predetermined intervals along a surface of part of the header 10,
wherein the header 10 has places to which the heat transfer pipes 1 are connected, the places each being formed in a flat surface shape;
wherein a ratio of a diameter of the heat transfer pipe 1 with respect to a diameter of the header 10 at the connecting place is less than 1 for the purpose of forming a fluid tight joint.  Essentially, the heat transfer pipe 1 is smaller in diameter to the connecting place for accepting solder there between by capillary attraction.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in JP a ratio of a diameter of the heat transfer pipe with respect to a diameter of the header at the connecting place is less than 1 for the purpose of forming a fluid tight joint as recognized by Hisey.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP document (59-120376) in view of Hopkinson (3,827,483).
The device of JP lacks in the enclosure, air containing heat is suctioned from a lower opening disposed below the heat exchanger main body that is obliquely installed, and the air after cooling is discharged from an upper opening disposed above the heat exchanger main body. 
Hopkinson discloses a heat exchanger 3 comprising a heat exchanger main body through which coolant flows is obliquely installed in a box-shaped enclosure 21, comprising:
in the enclosure 21, air containing heat is suctioned from a lower opening 23 disposed below the heat exchanger main body that is obliquely installed, and the air is discharged from an upper opening 37 disposed above the heat exchanger main body for the purpose of facilitating installation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in JP in the enclosure, air containing heat is suctioned from a lower opening disposed below the heat exchanger main body that is obliquely installed, and the air is discharged from an upper opening disposed above the heat exchanger main body for the purpose of facilitating installation as recognized by Hopkinson.
	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP document (59-120376) in view of Hopkinson (3,827,483) as applied to claim(s) 7 above, and further in view of Madara (7,367,384).
	The combined teachings of JP and Hopkinson discloses an air blower 25 (Figure 2 of Hopkinson) configured to supply the air into the enclosure 21 is provided in the upper opening 37 of the enclosure 21, but lacks an air blower provided in the lower opening.
Madara discloses a heat exchanger 10 comprising:
an enclosure 16 that is box-shaped; and
a heat exchanger main body 20 through which coolant flows is obliquely installed in the enclosure 16,
an air blower 24 configured to supply the air into the enclosure 16 is provided in an upper opening of the enclosure 16, and
an air blower 14 provided in the lower opening for the purpose of increasing airflow for improving convective heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of JP and Hopkinson an air blower provided in the lower opening for the purpose of increasing airflow for improving convective heat transfer as recognized by Madara.

Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
As noted in the previous and instant Office actions, “In this respect, the seal section is read as a gap “spaced a distance from the point of contact” between the header pipe 4 and the surface of the enclosure.”  Figure 2 of JP discloses the header pipe 4 contacts the surface of the enclosure.  However, just beyond the contact point to the left or right thereof, a micro gap is formed between a curved surface section of the header pipe 4 and the inner surface of the enclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763